DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

2.	Preliminary amendment filed on 11/8/21 has been entered.  	
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 7/29/21 , 4/7/21  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4.    The Examiner has approved drawings filed on 4/7/21.
Double Patenting
5.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21 – 36   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, of U.S. Patent No. 10977501. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claim 1  of  501.
With respect to claim 21 of the instant application, claim 1 of the 501 stipulates a system implemented on one or more data processing (column 18, lines 31- 32 )
an interface configured to obtain, from one or more sensor subsystems, sensor data describing an environment of a vehicle, and to generate, using the sensor data, (1) one or more first neural network inputs representing sensor measurements for a particular object in the environment and (ii) a second neural network input representing sensor measurements for a plurality of regions of the environment, the plurality of regions including one or more regions that encompass the particular object and at least one additional region that does not encompass the particular object and is not represented by the one or more first neural network inputs ( column 18, lines 32 – 42);
a first neural network configured to process the second neural network input to generate an output, the output including a first feature vector that corresponds to a first region of the plurality of regions of the environment where at least a portion of the particular object is located ( column 18, lines 43- 47); and
an object classifier neural network configured to process the one or more first neural network inputs and the first feature vector to generate a predicted classification for the particular object ( column 18, lines 48- 51), So that the invention defined by claim 31 of the instant application is fully anticipated by claim 11 of the  501  and similarly analysis as claim 21. Finally, the additional requirements variously set forth in claims  22 – 30, of the instant application are variously stipulated by corresponding limitations set forth in claims 2 - 10, 12- 16  501 patent, so that claims  22-30 , of the instant application are also fully anticipated by claims 2- 10, 12- 16  of the patent.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common Waymo LLC with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims  21- 27, 29 - 31 33 – 34, 36 , are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jia et al. (US PGPUB NO. 20180173971 A1).
As to claim 21, Jia discloses a system implemented on one or more data processing apparatuses, comprising: an interface configured to obtain, from one or more sensor subsystems  ( see paragraph 0051, 0043} , sensor data describing an environment of a vehicle ( see paragraph 0020, 0065), and to generate, using the sensor data,  one or more first neural network inputs representing sensor measurements for a particular object in the environment (fig 3A 0074) and {i} a second neural network input representing sensor (see paragraph 0019, see fig SA , see para 0066, 0074, 0076) measurements for at least a portion of the environment that encompasses the particular object and additional portions of the environment that are not represented by the cone or more first neural network inputs (see fig SA feature vector S02 and paragraph 0075, note, computer , encoded with instruction see paragraph 0120, 0121):
a convolutional neural network configured to process the second neural network input to generate a cu put, the cutout including a plurality of feature vectors that each correspond to 4 different one a Plurality of regions of the environment (see paragraph 0080, note, computer , encoded with instruction see paragraph 0120, 0121): and
an object  classifier neural network configured to process the one or  more first neural network inputs and a first of the plurality of feature vectors to generate a predicted classification for the particular object (note, fig 3A 308, where a classification of objects as pedestrian cyclist etc. is obtained, rote, computer, encoded with instruction see paragraph 0120, 0121).
As to claim 22, Jia discloses the system, wherein the interface is configured to contain a plurality of channels of sensor data from a plurality of corresponding sensor subsystems, and different ones  of the first neural network inputs represent sensor measurements of the particular object from different ones cl the plurality of channels of sensor data (see paragraph 0046, 0047, 9059).
As to  claim 23, Jia discloses the system, wherein the second neural network input represents a projection of at least the portion of the  environment that encompasses the plurality of regions including the  particular (see fig 3A, see paragraph 0080).
As to claim 24, Jia discloses the system, wherein the projection represented by the second neural network input comprises a projection of a point cloud derived from measurements of a light detection and ranging (LIDAR) sensor subsystem { see paragraph 0043}.
As  to  claim 25, la discloses the system, wherein the second neural network input represents one or more camera images having a collective field of view of the environment of the vehicle that is wider than a field of view of the environment represented by the one or more first neural network inputs ( see paragraph 0043).
As to claim 26, Jia discloses the system , wherein the abject classifier neural network comprises a plurality of channels  encoders and a classification portion, each channel encoder configured to independently process a different one of the first neural network inputs to generate  an alternative reprecipitation of the sensor measurements represented by the first neural network input, the classification portion configured to process the alternative representations from the plurality of channel encoders and the first of the plurality of feature vectors to generate the object classification (see paragraph 0046 ~ 0048).
As  to  claim 27, Jia discloses the system,  wherein the vehicle is an autonomous vehicle (see paragraph 0025, 0033, 0039, 0042).
As to  claim 29, Jia discloses the system, of  wherein the object classifier neural network is configured to determine scores indicating likelihoods of the particular object being at least two of a vehicle, a pedestrian, a cyclist, a motorcyclist, 2 sign, a background, or an animal (see fig 3a , see item 308).
As to claim 30, Jia disclose the system, of  wherein the first feature vector is generated based on information about regions of the environment of the vehicle beyond the one or more regions that encompass the particular object  (note, fig  3A 308, where a classification of objects as pedestrian cyclist etc. is obtained, rote, computer, encoded with instruction see paragraph 0120, 0121).
Regarding claim 31, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 21.
Regarding claim 33, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 22.
As to claim 34, Jia disclose the  method,  further comprising using the predicted classification for the particular object to plan a maneuver for the vehicle, and performing the maneuver with the vehicle according to the plan (note, fig 3A 308, where a classification of objects as pedestrian cyclist etc. is obtained, rote, computer, encoded with instruction see paragraph 0120, 0121).
Regarding claim 36, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 30.
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US PGPUB NO. 20180173971 A1), as apply to the above claims  21- 27, 29 - 31 33 – 34, 36  in view of Muenster et al.,  (US PGPUB NO. 20190384286 A1 ).
Regarding claim 28, Jia discloses an autonomous vehicle include self-driving cars, boats, and aircraft. Autonomous vehicles use a variety of on-board sensors and computer systems to detect nearby objects and use such detections to make control and navigation decisions. Jia fails to teach wherein the vehicle is configured to perform the maneuver without human control.
	Muenster discloses to autonomous vehicles and, more particularly, to virtual reality autonomous driving takeover the system comprises of: wherein the vehicle is  configured to perform the maneuver without human control (see paragraph 0009, 0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date  of the claimed invention was made to have modify Jia by the teaching of Muenster apparatus may include a vehicle control interface 240 communicatively coupled to processor such that processor may autonomously control, operate or otherwise maneuver the vehicle (e.g., vehicle) without human input, to control and/or intervention. In order for vehicle control interface may communicate with necessary mechanical, electrical, pneumatic and/or hydraulic components of the vehicle for the control and/or maneuvering of the vehicle. Thus, upon receiving signals and/or commands from processor , vehicle control interface may actuate, activate, control and/or operate one or more parts of the vehicle (e.g., to drive and maneuver the vehicle), where process may involve processor determining that a condition with respect to vehicle exists where  condition may include a failure of an autonomous system of the vehicle, inability of a human driver of the vehicle to operate the vehicle, or both { as suggested by Muenster see paragraph 0009, 0020).
Allowable Subject Matter
8. 	Claims  32, 35  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
 Primary Examiner, Art Unit 2669